       Case 1-19-01152-nhl               Doc 10        Filed 01/27/20           Entered 01/27/20 16:10:33


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------------X
In re:                                                                              Chapter 11

NORTHERN BOULEVARD AUTOMALL, LLC,                                                   Case No. 19-41348-nhl
d/b/a LONG ISLAND CITY VOLKSWAGEN,                                                  Adv. Pro. No. 19-01152-nhl

                                                          Debtor.                    STIPULATION AND ORDER
                                                                                     SETTING TIME TO RESPOND TO
----------------------------------------------------------------------------X        COMPLAINT, ADJOURNING PRE-
MAGIC MAJOR AUTO, INC.,                                                              TRIAL CONFERENCE, AND TO
                                                                                     UPLOAD EXHIBITS TO
                                                                                     PLAINTIFF’S COMPLAINT
                             Plaintiff
         -against-
NIKOLAOS LETSIOS, NORTHERN BROADWAY
AUTO, LLC, RESPECT AUTO QUEENS I LLC,
MAYORS AUTO GROUP LLC,

                             Defendants.

----------------------------------------------------------------------------X



         IT IS HEREBY STIPULATED, CONSENTED TO AND AGREED, by and between the

undersigned attorneys for the parties, that the time for Defendants NIKOLAOS LETSIOS and

RESPECT AUTO QUEENS I, LLC, by their respective counsel, to respond to the Complaint shall be

on or before February 28, 2020.

         IT IS HEREBY FURTHER STUPULATED, CONSENTED TO AND AGREED, by and

between the undersigned attorneys for the parties, that the pre-trial conference, previously scheduled for

February 4, 2020, is adjourned to March 17, 2020 at 11:00 AM

         IT IS HEREBY FURTHER STIPULATED, CONSENTED TO AND AGREED, by and

between the undersigned attorneys for the parties, that Plaintiff shall upload the exhibits referenced in

(and which were omitted from) the complaint by filing a cover letter enclosing same with the Court on

or before January 28, 2020.
       Case 1-19-01152-nhl            Doc 10      Filed 01/27/20        Entered 01/27/20 16:10:33


Dated: New York, N.Y.
       January 27, 2020

 /s/ Alan Stein                                                /s/ Robert K. Gross
 Alan C. Stein, Esq.                                           Robert K. Gross, Esq.
 LAW OFFICES OF ALAN C. STEIN, P.C.                            BARCLAY DAMON LLP
 Attorney for Plaintiff                                        Attorneys for Respect Auto Queens I, LLC
 7600 Jericho Turnpike Suite 308
                                                               1270 Avenue of the Americas
 Woodbury, NY 11797
                                                               Suite 501
 (516) 932-1800
                                                               New York, New York 10020
 alan@alanstein.net
                                                               (212) 782 5800
                                                               rgross@barclaydamon.com



 Dated: Lake Success, New York                                 SO ORDERED:
        January 27, 2020

 /s/ Emanuel Kataev, Esq.
 MILMAN LABUDA LAW GROUP PLLC
 Attorney for Defendant Nikolaos Letsios
 3000 Marcus Avenue, Suite 3W8
 Lake Success, NY 11042-1073
 (516) 303-1395
 emanuel@mllaborlaw.com




*Electronic signature affixed by counsel for Third Party Defendants with express consent of counsel for Defendants
